Title: Phillipp Jacques Kamm to Franklin and Silas Deane, 12 February 1778
From: Kamm, Phillipp Jacques
To: Franklin, Benjamin,Deane, Silas


Gentleman
Strasbourg the 12 february 1778
I have had the honour to received a letter for you from Georg michel Bishoff in Sonnenberg. I took the first opportunity of the post to Send it to you. I wish have a better occassion to assure you of my care and you would well be persuaded that I am not in wrong, If I call me Gentleman Your humble and most obedient Servant
Phillipp Jacq. Kamm
 
Addressed: A Messieurs / Messieurs Franklin et Deane Seigneurs Ameriqains / A Paris.
Endorsed by Franklin: Kaum with Letter of Bischoff
